             Case 7:16-cv-06792-VB Document 219 Filed 05/30/19 Page 1 of 1




                                                 May 30, 2019




VIA ECF
Hon. Vincent L. Briccetti
United States District Judge
300 Quarropas St., Room 360
White Plains, NY 10601

           Re:    In re Welspun Litigation
                  Civil Action Number: 16-cv-6792(VB)

Dear Judge Briccetti:

       I am writing to request that the Court excuse me from having to appear and participate in
the May 31, 2019 conference regarding the Motion for an Order to Show Cause, Dkt. No. 215,
and that Your Honor grant the enclosed Motion to Withdraw as Counsel of Record.
Alternatively, I request the Court’s permission to appear telephonically tomorrow.

        My law firm, Lite DePalma Greenberg, LLC, has not been involved with representing the
plaintiffs or putative class since prior to January 26, 2017, when the Court appointed Bursor &
Fisher as lead counsel, and does not currently represent any of the plaintiffs. My firm is not
referenced in the Order to Show Cause motion. Nor has it had any involvement with the “Illinois
Settlement” that is the subject of the motion.

           Lead Counsel for the plaintiffs, Bursor & Fisher, P.A., have no objection to my request.

           Your consideration of this matter is appreciated.


                                                 Respectfully submitted,

                                                 /s/ Jeremy Nash

                                                 Jeremy Nash


JN:emp



496377.1
